Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on January 27, 2021. Claims 2-16, 18-31 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Please amend claim 16 as follows: 
Claim 16, lines 2-3: “via the plurality of electrodes” was deleted, --via a plurality of electrodes-- was inserted. 

Allowable Subject Matter
Claims 2-16 and 18-31 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests, within the context of the other claim elements, the combination of a TCC transmitter configured to generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval, transmit the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector and transmit a second TCC signal after the TCC ramp on signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal. The prior art teaches conductive intra-body communication including US 2014/0379048 to Von Arx et al. (previously cited) and EP 0362611 to Funke (previously cited) but does not teach or reasonably suggests a TCC transmitter configured to generate a TCC ramp on signal having a peak-to-peak amplitude that is stepped up from a starting peak-to-peak amplitude to an ending peak-to-peak amplitude according to a step increment and a step up interval, transmit the TCC ramp on signal via a coupling capacitor coupled to a transmitting electrode vector and transmit a second TCC signal after the TCC ramp on signal having a first maximum peak-to-peak amplitude that is equal to or greater than the ending peak-to-peak amplitude of the TCC ramp on signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792